Citation Nr: 1411487	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-16 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for vertigo, including as secondary to a service-connected anxiety disorder and depressive disorder, not otherwise specified.  

3.  Entitlement to service connection for seizures.  

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

5.  Entitlement to an initial rating higher than 60 percent for the anxiety disorder and depressive disorder, not otherwise specified.  

6.  Entitlement to an effective earlier than May 13, 2007, for the grant of a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Driever, L. J. N. 


INTRODUCTION

The Veteran served on active duty from May to June 1979.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from April 2009, January 2010 and August 2011 Decision Review Officer (DRO) and rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

As support for these claims, the Veteran testified at a hearing at the RO in June 2013 before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  During the course of the hearing, the Veteran's attorney raised an additional claim of entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A).  The Board is referring this additional claim to the RO for appropriate development and consideration.  


Because they require further development before being decided on appeal, the Board is remanding the claims of entitlement to service connection for bilateral hearing loss, vertigo, including as secondary to service-connected anxiety disorder and depressive disorder, not otherwise specified, for seizures, and for an initial rating higher than 60 percent for anxiety disorder and depressive disorder, not otherwise specified.  Since the Veteran is represented in this appeal by a private attorney, the remand of these claims will be directly to the RO.  However, the Board is going ahead and deciding the remaining claims of entitlement to service connection for COPD and for an earlier effective date for the TDIU.


FINDINGS OF FACT

1.  The Veteran's COPD is unrelated to his 22 days of active military service.  

2.  His service-connected disabilities rendered him unable to obtain or maintain substantially gainful employment beginning on May 13, 2007, after he had filed his claim of entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  His COPD is not due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria also are not met for an effective earlier than May 13, 2007, for the grant of his TDIU.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his representative of the information and medical or lay evidence not of record that is necessary to substantiate the claim, including apprising them of which portion of the evidence the claimant is to provide versus the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  

When the claim is for service connection, the VCAA notice must apprise the claimant of all five elements of the claim:  (1) Veteran status; (2) existence of disability; (3) a connection between service and the disability; but also the "downstream" (4) degree of disability; and (5) effective date of the disability in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).
 
VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion when necessary to assist in deciding the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  There is no such obligation if there is no reasonable possibility the assistance will help to substantiate the claim.


The RO satisfied VA's duty to notify in this case by sending the Veteran timely letters in January and November 2009, prior to initially deciding whether he was entitled to service connection for COPD and a TDIU, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters informed him of the type of evidence and information needed to substantiate these claims and of his and VA's respective responsibilities in obtaining this necessary supporting evidence, also met all notification requirements outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006), including insofar as also apprising him of the "downstream" disability rating and effective date elements of his service-connection claim.

Moreover, after the RO granted him a TDIU in January 2010, it issued a statement of the case (SOC) that focused on the "downstream" effective date element of this claim and satisfied VA's notice obligation concerning this downstream claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream effective date element of the claim, the provisions of 38 U.S.C.A. 
§ 7105(d) require VA to issue an SOC (and/or supplemental SOC (SSOC)) if the disagreement is not resolved, and this occurred in this particular instance.

VA also satisfied its duty to assist the Veteran by obtaining all available evidence necessary for equitable resolution of these claims, including his service treatment records (STRs) and post-service VA and private treatment records, and information from his former employer and the Social Security Administration (SSA).

The RO did not afford him a VA compensation examination; however, under 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4), such assistance was not mandated.  Rather, because there is no suggestion that his COPD may be associated with his active military service, an examination and opinion are not needed to make a decision concerning this claim.

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that an examination and medical nexus opinion are required in response to a claim of entitlement to service connection when there is:  (1) evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations, occurred that would support incurrence or aggravation; (3) an indication the current disability may be related to the in-service event, injury, or disease; but (4) insufficient evidence, including medical evidence, to decide the case.  The third prong, which requires that the evidence of record "indicate" that the claimed disability or persistent or recurrent symptoms "may be" associated with the established event, injury, or disease in service is a "low threshold".  McLendon, at 83.

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

But this is not to say or suggest that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course, including exclusively based on lay testimony alone.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.


Also, regarding the claim for an earlier effective date for the TDIU, the determinative issues are when the Veteran filed this claim versus when the evidence showed he was entitled to this benefit, so a retrospective medical opinion is not needed inasmuch as there already is sufficient evidence in the file to make these critical determinations.  See Chotta v. Peake, 22 Vet. App. 80, 84-86 (2008).

The Veteran and his attorney do not assert that VA violated its duties to notify and assist him with his claims or that there are any additional records that VA should obtain on his behalf that are obtainable and relevant to these claims.  They also do not assert that VA should provide him a compensation examination in response to his claim of entitlement to service connection for COPD or for an earlier effective date for his TDIU.  They certainly have not shown that any such error in notice and assistance, even if for the sake of argument committed, necessarily will be unduly prejudicial to these claims, meaning outcome determinative of them.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board thus finds that no further notice or assistance with these claims is required.

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical and electronic (Virtual VA) files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he submitted or that VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, below, the Board's analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to each claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).


II.  Analysis

A.  Service Connection for COPD

The Veteran is claiming entitlement to service connection for COPD.  Although he submitted a notice of disagreement (NOD) and substantive appeal (on VA Form 9) completing the steps necessary to perfect his appeal of this claim, also since has testified at a hearing at the RO in support of this claim, he did not explain why he thinks he is entitled to this additional benefit.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish this entitlement, there must be competent and credible evidence of:  (1) a current disability; (2) in-service occurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The evidence in the Veteran's physical claims files and on Virtual VA satisfies the first element of this claim for service connection for COPD, namely, by confirming he has this respiratory disease, but not the second and third elements of relevant disease, injury or event in service and the required nexus between the present-day diagnosis of this disease and the disease, injury or event during his service.  

Post-service VA and private treatment records establish he began reporting respiratory complaints, including coughing, lung/chest pain and shortness of breath, in the early 1990s.  Initially doctors attributed the symptoms to pleurisy, pneumonia, bronchitis and even anxiety, but subsequently, in the late 2000s, they diagnosed COPD.  No treatment provider has attributed this condition to the Veteran's 22 days of active military service, however, from May to June 1979, or even mentioned any possibly relevant precipitating event in the onset of this disease, including according to his self-reported history.  

According to the Veteran's STRs, during his very short period of active service he did not report any respiratory complaints and no clinician diagnosed any respiratory disorder, including especially COPD.  Following discharge, evaluating clinicians often noted that the Veteran was a chronic smoker who resultantly had participated in smoking cessation programs.  For a claim, as here, filed on or after June 9, 1998, there is an express prohibition against granting service connection for any disability resulting from injury or disease attributable to chronic smoking.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

This notwithstanding, the Veteran has not asserted that he began experiencing respiratory symptoms in service or that his COPD is otherwise related to some disease, injury or event during his service.  In any case, even if he had, because he has no special training or expertise in medicine, including as concerning the specific subject matter in question, he would not be considered competent to causally relate his COPD to his service.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d at 1313.  According to this line of precedent cases, COPD is a medically complex, not simple, condition, so it is not readily amenable to mere lay testimony regarding its diagnosis and etiology, therefore including in terms of whether it incepted during the Veteran's relatively brief period of service or is otherwise related or attributable to his service or dates back to this service.  See also 38 C.F.R. § 3.303(d).


Inasmuch as there is no competent and credible evidence relating the Veteran's COPD to his service, the Board concludes that this disorder was not incurred in or aggravated by his service.  The evidence in this case is not in relative equipoise; instead, the preponderance of the evidence is unfavorable, so the 
benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

B.  Earlier Effective Date for the TDIU

In a February 2010 DRO decision, the RO granted the Veteran a TDIU retroactively effective from May 13, 2007, so back to when he had stopped working.  He is seeking an earlier effective date in September 2005 for this award, presumably based on the date he filed his original claim of entitlement to service connection for his psychiatric disability, in other words, for the condition that precluded him from continuing to work.

A TDIU claim is a type of claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to TDIU claims.  See Norris v. West, 12 Vet. App. 413, 420 (1999); and Hurd v. West, 13 Vet. App. 449 (2000).

There are thus three possible effective dates that may be assigned in this case, depending on the facts:

(1) if the increase in disability to the point of unemployability occurred after the claim was filed, the date that the increase was shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if the increase in disability to the point of unemployability preceded the claim by a year or less, the date that the increase to the point of unemployability was shown to have occurred (date increase was factually ascertainable) (38 C.F.R. § 3.400(o)(2)); and


(3) if the increase in disability to the point of unemployability preceded the claim by more than a year, the date that the claim was received (date of claim) (38 C.F.R. § 3.400(o)(2)).

See Harper v. Brown, 10 Vet. App. 125, 126-127 (1997).

Determining the appropriate effective date to assign the TDIU in this case therefore involves analyzing when the claim for this benefit was received and when an increase in disability to the point of unemployability became factually ascertainable (that is, the point when the Veteran's service-connected disabilities rendered him unable to obtain or maintain substantially gainful employment according to 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19).

Of the three possible scenarios indicated above, the first, so 38 C.F.R. § 3.400(o)(1), is what occurred in this particular instance since the increase in disability to the point of unemployability occurred after the filing of the claim.  Therefore, the effective date of the increase in disability to the point of unemployability (i.e., TDIU entitlement) must correspond with the date entitlement arose, which was May 13, 2007, not the date the claim was received.

Although the Veteran first mentioned entitlement to a TDIU in 2009, he filed an initial claim for service connection for a psychiatric disability on September 26, 2005.  The RO later granted service connection for that disability and assigned that disability a 60 percent rating effective from September 26, 2005, so as of the date of receipt of that claim.  In filing that original claim, he was implicitly attempting to obtain the highest appropriate rating for the claimed disability, including a TDIU, a derivative of the claim for service connection.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) and Mayhue v. Shinseki, 24 Vet. App. 273 (2011).


But according to employment information of record, he was considered a full-time employee of Eastern Maine Medical Center from July 1986 to March 2009, working primarily as a custodian.  He last worked in that capacity in May 2007, when he left his job on leave of absence due to disability.  His employer advised him that his leave of absence would expire in June 2009, but he never returned to work.  Subsequently, it became apparent that he was unable to continue working and, in March 2008, SSA consequently awarded him disability benefits based solely on his service-connected psychiatric disability.  However, inasmuch as he became unemployable nearly two years after filing his original claim for VA compensation, May 23, 2007 is the appropriate effective date for his TDIU.  Prior to then, he simply did not meet the criteria for this benefit since he was still working in a substantially gainful occupation.


ORDER

Service connection for COPD is denied.  

An effective date earlier than May 13, 2007, for the TDIU also is denied.  


REMAND

The Board sincerely regrets the delay that will result from remanding, rather than immediately deciding, the remaining claims of entitlement to service connection for bilateral hearing loss, vertigo, including as secondary to the service-connected anxiety disorder and depressive disorder, not otherwise specified, for seizures, and for an initial rating higher than 60 percent for the anxiety disorder and depressive disorder, not otherwise specified, but this additional development of these claims is necessary to ensure that the record concerning them is complete so the Veteran is afforded every possible consideration.


During his June 2013 hearing, the Veteran testified that he had developed the hearing loss, vertigo and seizures secondary to a head injury he had sustained during his active military service, when three drill instructors had beaten him, rendering him unconscious.  

Post-service medical records confirm hearing loss, but not by VA standards (meaning insufficient hearing loss to be considered an actual ratable disability according to 38 C.F.R. § 3.385).  There also is confirmation of vertigo and a neurological disorder of some sort, possibly seizure-related (seeing as though the Veteran is on anti-convulsants).  In the April 2009 DRO decision, the RO accepted as true the Veteran's allegation of harassment and being beaten in service and, based on that harassment and beating, granted him service connection for the consequent psychiatric disability.  To date, however, VA has not obtained a medical nexus opinion concerning whether his hearing loss (provided it now meets VA standards to be considered a ratable disability), and his vertigo and/or 
seizure-type disorder, however diagnosed, is related or attributable to the harassment and beating in service or alternatively, as is also being alleged, the medications he takes for his psychiatric disability.

In addition, he receives an extensive amount of psychiatric treatment, but last underwent a VA examination in 2008.  Since then, including during his hearing, he claimed that his psychiatric disability had worsened.  Another examination therefore is needed reassessing the severity of this service-connected disability.  

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Afford the Veteran a VA audiological examination to first determine whether he has a bilateral hearing loss disability by VA compensation standards (meaning sufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual ratable disability).
If confirmed he does, then a medical nexus opinion also is needed concerning the likelihood (very likely, as likely as not, or unlikely) this hearing loss disability started during his relatively brief period of service from May to June 1979 or is otherwise related or attributable to his service - including especially to the harassment and beating VA already has acknowledged occurred during his relatively short term of service.

To assist in making these critical determinations, transfer the claims file to the designated examiner for review of the pertinent history and ask that he or she proceed with the following instructions.  

a) Confirm in writing that you reviewed all relevant evidence in the claims file, including a copy of this remand.  

b) Perform all necessary diagnostic testing and evaluation, including an audiogram and Maryland CNC speech discrimination.

c) Indicate whether the Veteran has hearing loss of the right and left ears by VA standards, i.e., according to the requirements of 38 C.F.R. § 3.385, although he only currently need satisfy these requirements, not necessarily have during his service.


d) If hearing loss by VA standards is confirmed, offer an opinion as to whether it is at least as likely as not related to the harassment and beating that he describes occurred during his service.

Note:  The Veteran initially described the harassment and beating as being kicked and pummeled by three drill instructors, being forced to crawl on his hands and knees and touch or kiss their boots or beg for a discharge, and subsequently being required to sleep in a laundry room for days without access to food or other soldiers.  More recently, however, he has claimed the beating also involved his head and resulted in a loss of consciousness.  

e) Provide explanatory rationale for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.

2.  Also afford the Veteran a VA neurological examination to determine whether he has residuals of the claimed head injury in service, including vertigo and/or seizures of some sort.


To assist in making this determination, transfer the claims file to the designated examiner for review of the pertinent history and ask that he or she proceed with the following instructions.

a) Confirm in writing that you reviewed all relevant evidence in the claims file, including a copy of this remand.  

b) Perform all necessary diagnostic testing and evaluation.

c) Specifically indicate whether the Veteran has vertigo and/or seizures or some disorder of this type.  If he does, specify what it is.

d) If neither condition is evident, acknowledge past diagnoses of record of vertigo and explain why, in the absence of seizures, the Veteran has been prescribed anti-convulsants.  

e) Acknowledging medical evidence showing that, beginning in the early 1980s, the Veteran complained of and received treatment for dizziness, light-headedness, inbalance, periods of fainting (syncope) and subsequent losses of consciousness, offer an opinion as to whether he has a neurological disorder manifested by these symptoms, which is related to his active service, including the harassment and beating in service, as he describes, or to his service-connected psychiatric disability or any medication he is taking for treatment of this service-connected disability.

Note:  The Veteran initially described the harassment and beating as being kicked and pummeled by three drill instructors, being forced to crawl on his hands and knees and touch or kiss their boots or beg for a discharge, and subsequently being required to sleep in a laundry room for days without access to food or other soldiers.  More recently, however, he has claimed the beating involved his head and resulted in a loss of consciousness.  

f) Discuss the significance of medical evidence in the file linking the dizziness, light-headedness, inbalance, syncope and losses of consciousness to ear infections, psychiatric symptoms and certain medication taken for those psychiatric symptoms.

g) Provide explanatory rationale for all opinions, if necessary citing to specific evidence in the file supporting conclusions.


3.  As well, afford the Veteran a VA mental disorders examination reassessing the severity of his service-connected anxiety disorder and depressive disorder, not otherwise specified.

To this end, transfer the claims file to the examiner for review of the pertinent history and ask that he or she proceed with the following instructions.

a) Confirm in writing that you reviewed all relevant evidence in the claims file, including a copy of this remand.  

b) Perform all necessary mental status testing and evaluation.

c) Specifically indicate whether and when, during the course of this appeal, the Veteran's psychiatric disability resulted in total social and occupational impairment.  

d) Provide explanatory rationale for all opinions, if necessary citing to specific evidence in the file supporting conclusions.

4.  Review the examination reports to ensure they are responsive to the questions asked.  If they are not, return them to the examiners for all necessary additional information.  38 C.F.R. § 4.2.


5.  Then readjudicate these remanded claims in light of this and all other additional evidence in the physical and electronic claims files.  If any benefit sought continues to be denied, send the Veteran and his attorney an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.  

The Veteran has the right to submit additional evidence and argument concerning these remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


